MARING, Justice,
dissenting in part and concurring in part.
[¶ 26] I concur in parts III and IV of the majority’s opinion. I respectfully dissent from part II and the majority’s affir-mance of the order denying Berger’s petition to change the surname of his son to Berger.
[¶ 27] Section 32-28-02, N.D.C.C., provides for a name change when “there exists proper and reasonable cause” and includes consideration of the best interests of the child when a minor child’s name is to be changed. Grad v. Jepson, 2002 ND 153, ¶ 7, 652 N.W.2d 324. I am left with a firm conviction a mistake has been made and, that the court has abused its discretion in denying the petition to change the child’s surname to that of his father. My reasons for this opinion are set forth in my dissent in Grad v. Jepson, 2002 ND 153, ¶ 12, 652 N.W.2d 324 (Maring, J., dissenting). See, e.g., Montgomery v. Wells, 708 N.W.2d 704 (Iowa Ct.App.2005) (concluding the best interests considerations support changing the child’s name to his father’s and noting the child would otherwise have a different name than both parents because his mother was expecting a child with another man whom she planned on marrying and taking his last name); R.W.B. v. T.W., 23 S.W.3d 266, 268 (Mo.Ct. App.2000) (“We fail to see how the best interest of the child is served by setting him apart from other children in the community who may carry either their father’s or mother’s surname.”).
[¶ 28] Mary Muehlen Maring